Title: From Thomas Jefferson to Rufus King, 30 June 1825
From: Jefferson, Thomas
To: King, Rufus


Dear Sir
Monticello
June 30. 25
I presume that while with us you must have become informed that we were establishing in Virginia an University on a scale of considerable respectability. we are now provided with funds to procure for the institution a competent library and Apparatus. for the former we have engaged a special agent, now on his departure for Europe, on that business. for the selection and purchase of our apparatus we hope to have the aid of a highly qualified Mathematician, mr Barlow, Professor of Mathematics in the royal institution at Woolwich. we still want the friendly aid of some person in London; who will consent to be the depository of the funds placed there for this acqusition. having no acquaintance there myself to whom I could propose this office, I have hoped that your friendliness to science, and desire to see it promoted in your own country, would induce you to lend us a hand in this enterprize. the sum we propose to deposit in London for this purpose is  6300 D. or 1350.£ sterl. which I have taken the liberty of having made payable to you by the bill of exchange now inclosed. and I hope it may be made so little troublesome as not to deter you from rendering us this service. for, if you chuse it, you may avoid the trouble even of keeping any account of the transaction of the business. for, when the workman’s bill is presented to you, with mr Barlow’s certificate of it’s correctness, you need only subscribe an order to the Drawee for payment, and his account becomes that which is to be rendered to us. or you can place the money with your own banker, who can, in like manner render thro’ you to us. I suggest these things as inducements to do us this kind office, by shewing how light may be the trouble in which I wish to engage you for our young institution. there is however a contingency which may call for the application of a considerable portion of this money to a different object. Mr Bonnycastle, our Professor of Natural philosophy, recieved a part of his education, as I understand, at some public institution, perhaps that of Woolwich or Portsmouth; and, to obtain this position, had given a bond with security, in the penalty of 500.£ sterl. not to enter into any foreign service, without the consent of his government. he was in France when mr Gilmer, our agent, was engaging Professors for us, and returned to London just as mr Gilmer was about to leave it, so that there not being time to obtain the permission of his government regularly, he engaged with mr Gilmer in the expectation of being able to obtain it afterwards. delays however occurred, the season for departure pressed, his Co-professors took their passage in a ship bound for Virginia directly, and, not to lose the opportunity, he came away with them without having obtained leave actually. mr Barlow is so much better informed of the circumstances of this case than I am, that I have requested him to explain it to you. if you could interpose with the proper authorities, on behalf of mr Bonnycastle, and indeed of our University, and obtain a remission of his obligation, I should deem it a great favor done myself, and a very acceptable service rendered our University; and I cannot help thinking that there are considerations of comity and even of interest which might render that country not unwilling that instructors for this should be drawn from among them. they could not fail to infuse into the minds of their pupils dispositions of kindness and respect for a people whose science they were imbibing, and to whose ideas they were fashioning their own. and the persons under instruction are not of the common mass, but a select collection of those exactly who are to be the future governors of their country. should this remission be obtained, then the whole of our money may be applied to the purchase of apparatus as before directed: but if the bond; or any part of it is rigorously exacted than so much of our deposit must be taken as may be necessary to make the payment, and apparatus to the amount of what remains only, must be purchased; suspending the purchase of the residue until the fact may be made known to us, and a supplementory remittance be made. I inclose the letters of mr Bonnycastle, and of myself to mr Barlow, open for your perusal. as also the catalogue of instruments, and the explanation of that Catalogue. a simple reading of these, before you hand them on to mr Barlow, by possessing you of the whole subject, will leave you at no loss under any occurrence.Within a few days I shall have to ask of you a similar favor on behalf of our Anatomical and Medical school, to permit yourself to be the depository of another remittance of about one half the preceding sum for the purchase of prepared subjects and apparatus, which will be procured by a special agent, in like manner, who will certify the bill or bills to you for an order for payment. this will be the subject of another letter, and will close the trouble we shall have occasion to give you on account of this institution. with this assurance be pleased to accept that of my great esteem and consideration.
						Th: Jefferson